GIFTS AND ENTERTAINMENT POLICY AND PROCEDURES I. Policy During the normal course of business employees of Jennison (or the Company) may give and receive gifts and entertainment of moderate value. Most business-related gifts and entertainment must be reported to the Compliance Department, and certain gifts and entertainment require written pre-clearance. Employees must not give or receive gifts or entertainment that a reasonable observer might view as creating a conflict of interest, a reciprocal obligation, or any other improper influence on the recipient. All business-related gifts and entertainment must comply with any applicable laws and regulations, rules of self-regulatory organizations, and guidelines established in this policy and procedures. The giving of gifts and entertainment to domestic and foreign government officials and to public investment plan representatives is subject to particularly strict guidelines described in the procedures below. Employees are prohibited from soliciting gifts and entertainment from business contacts. If a business contact solicits a gift or entertainment from an employee, the employee must report the matter to the Compliance Department. This policy and procedures apply to all gifts and entertainment related to Jennisons business interactions with third parties. The policy and procedures apply when gifts and entertainment are purchased using Jennison funds or an employees own money. Paying with personal funds does not eliminate an employees reporting responsibility. However, the policy and procedures do not apply to personal gifts and entertainment where the giver and the recipient are not connected by Jennisons business activities in any way. The policy and procedures also do not apply with respect to gifts and entertainment between Jennison employees. Certain Jennison employees are also associated with Prudential Investment Management Services, LLC (PIMS). PIMS has its own gifts and entertainment policies and procedures. Jennison employees who are associated with PIMS must comply with both companies policies and procedures regarding gifts and entertainment. Questions about any aspect of this policy and procedures should be directed to the Compliance Department. 1 Revised: December 31, 2014 II. Procedures Government Officials and Public Plan Employees Employees must receive written pre-clearance from the Chief Compliance Officer or her designee before providing any gifts or entertainment, including meals and transportation, to a government official or public plan employee. This procedure applies to domestic and foreign individuals representing both clients and prospects. The Chief Compliance Officer or her designee will consult with the Prudential Law Department as necessary before granting approval. With respect to foreign individuals, employees must also comply with Jennisons separate Anti-Bribery / Anti-Corruption Policy and Procedures . After obtaining pre-clearance and giving the gift or entertainment, the giving employee must use the Gift and Entertainment Reporting Form to report the activity to the Compliance Department. ERISA Plan Fiduciaries Employees must receive written pre-clearance from the Chief Compliance Officer or her designee before providing any ERISA plan fiduciary with: Any gift worth more than $100; or Any entertainment, including meals and transportation, worth more than $350. The Chief Compliance Officer or her designee will consult with the Prudential Law Department as necessary before granting clearance. After obtaining pre-clearance and giving the gift or entertainment, the giving employee must use the Gift and Entertainment Reporting Form to report the activity to the Compliance Department. All Other Givers and Recipients Jennisons policies and procedures regarding specific types of gifts and entertainment are described in the chart below and the text that follows. Type of Gift or Entertainment Reporting and Pre-Clearance Obligations ALL PRE-CLEARANCE MUST BE IN WRITING Gifts Give Gift < $100 Give Gift > $100 Receive Gift < $100 Receive Gift > $100 Report to Compliance Pre-clear with Supervisor, Report to Compliance Report to Compliance Post-Approval from Supervisor, Report to Compliance Give or Receive Promotional Gifts < $50 No reporting or pre-clearance 2 Revised: December 31, 2014 Entertainment Give Entertainment < $350 Give Entertainment > $350 Receive Entertainment < $50 Receive Entertainment $50 to $350 Receive Entertainment > $350 Give or Receive Airfare or Accommodations Gifts Report to Compliance Pre-clear with Supervisor, Report to Compliance No reporting or pre-clearance Report to Compliance Pre-clear with Supervisor, Report to Compliance Generally Prohibited Gifts include physical objects, as well as tickets to events where the giver is not in attendance . Employees may not accept gifts of cash, cash equivalents, securities, loans, investment opportunities, or business opportunities. A promotional gift is an item valued at less than $50 that clearly displays a company logo. Examples of promotional gifts include mugs, hats and umbrellas. In valuing gifts that have been received, employees should make a reasonable estimate of the cost. Entertainment Entertainment includes, but is not limited to, meals, events, and transportation where the giver and the recipient both participate . If the giver does not participate then the activity should be treated as a gift. In valuing tickets, employees should use the face value unless the employee knows that a different amount was paid. In valuing other entertainment, employees should make a reasonable estimate of the cost. Reporting Gifts and Entertainment Unless a gift or entertainment report is being submitted pursuant to the Anti-Bribery / Anti-Corruption Policy and Procedures , employees should submit gift and entertainment reports to compliance within 30 days of the event . Employees must use the Gift and Entertainment Reporting Form to make such submissions. When submitting travel and expense reimbursement requests to the Finance Department, employees should include copies of any Gift and Entertainment Reporting Forms associated with the reimbursement request. 3 Revised: December 31, 2014 If reporting is delayed, such as because of an employees extended absence from the office, then the employee should submit the gift or entertainment report as soon as possible, along with an explanation of the reason for the delay. Multiple Recipients, and Multiple Gifts and Entertainment Dollar value thresholds are normally measured on a per recipient basis . For example, if the cost of a dinner for four people was $400, the value of the entertainment would be measured as $100 per person. In unusual circumstances it may be appropriate to bring a family member or other non-Jennison employee to a business meal or other event. For purposes of applying Jennisons reporting and pre-clearance thresholds, employees must aggregate the value of the gift or entertainment received by themselves and their personal guests . For example, if an employee was accompanied by three family members to an event that cost $150 per person, the employee would be deemed to receive entertainment with a combined value of $600 and would need to seek written pre-clearance from their supervisor. Employees may sometimes give or receive gifts and entertainment at or around the same time. In applying the reporting and pre-clearance thresholds presented above, employees should evaluate each gift or entertainment component separately. For example, if a vendor took an employee to dinner, arranged transportation to a sporting event, and attended the sporting event with the employee, the value of each entertainment element should be evaluated separately for purposes of determining any reporting or pre-clearance obligations. Unexpected Gifts From time to time an employee may receive an unexpected gift worth more than $100. In situations where refusal of the gift could be considered impolite, the employee may accept the gift without obtaining pre-approval as long as the gift does not appear to be intended to exert an improper influence on the recipient. Upon receiving an unexpected gift worth more than $100, the employee must promptly seek written approval to keep the gift from his or her supervisor, and must report the gift to the Compliance Department. Transportation and Lodging Employees may give and receive ground transportation which is considered entertainment and is subject to the reporting and pre-clearance thresholds presented above. Ground transportation should be arranged to facilitate a specific activity, and should not be provided for extended use. Employees may generally not give or receive air transportation or lodging, except as specifically permitted in other portions of these procedures. 4 Revised: December 31, 2014 Conferences, Speaking Engagements and Investment Research Related Events Employees may receive air transportation and lodging and meals in order to participate in an industry conference, speak at a public event, or in connection with investment-related research. Such transportation and lodging is considered entertainment and remains subject to reporting, as well as written pre-clearance if the value of all combine entertainment exceeds $350. If gifts are received at these events they should be reported as well. Additionally, speaking engagements require prior written approval by the Head of Marketing. Charitable Events If a charity provides a benefit as a result of a donation, and that benefit is given or received as a gift or entertainment, employees should apply the reporting and pre-clearance thresholds based on the value of the benefit, rather than the amount of the donation. For example, if Jennison made a donation to a charity and received tickets to a dinner hosted by the charity, the value of the tickets would be based on the estimated value of the dinner, rather than the amount of Jennisons donation to the charity. Donations to charities made at the request of a client must be pre-approved by the Head of Client Service. Charitable contributions made at the request of current or prospective foreign government clients may also be subject to Jennisons separate Anti-Bribery / Anti-Corruption Policy and Procedures . Prizes A prize should be considered a gift for purposes of this policy and is subject to reporting. III. Internal Controls Jennisons Compliance Department reviews pre-clearance requests and gift and entertainment reports on an ongoing basis for activity that could give the appearance of improper behavior. The Compliance Department escalates any potentially problematic gift or entertainment activity as necessary to appropriate supervisory personnel. Jennisons Finance Department uses the Companys Travel & Entertainment system to identify reimbursement requests that appear to be related to gifts and entertainment. The Finance Department provides the Compliance Department with a monthly report highlighting the identified activity. The Compliance Department compares this report against its own gift and entertainment log. 5 Revised: December 31, 2014 Jennisons Information Governance Department conducts electronic communications surveillance on an ongoing basis to detect potentially improper behavior relating to gifts and entertainment. The Information Governance Department reports any exceptions to the Compliance Department for review and escalation as necessary. Jennisons Trade Management Oversight Committees and Compliance Committee periodically review summary reports regarding gift and entertainment activity. IV. Escalating Concerns Any concerns about aspects of the policy that lack specific escalation guidance may be reported to the reporting employees supervisor, the Chief Compliance Officer, Chief Legal Officer, Chief Risk Officer, Chief Ethics Officer, Chief Operating Officer or Chief Executive Officer. Alternatively Jennison has an Ethics Reporting Hotline phone number and email address that enable employees to raise concerns anonymously. Information about the Ethics Reporting Hotline phone number and email address can be found on the Jennison intranets Ethics web page. V. Discipline and Sanctions All Jennison employees are responsible for understanding and complying with the policies and procedures outlined in this policy. The procedures described in this policy are intended to ensure that Jennison and its employees act in full compliance with the law. Violations of this policy and related procedures will be communicated to your supervisor and to senior management through Jennisons Compliance Council, and may lead to disciplinary action. 6 Revised: December 31, 2014 JENNISON ASSOCIATES LLC CODE OF ETHICS, POLICY ON INSIDER TRADING AND PERSONAL TRADING POLICY As Amended December 31, 2014 Table of Contents S ECTION I: C ODE OF E THICS 1 . S TANDARDS OF P ROFESSIONAL C ONDUCT P OLICY S TATEMENT 1 2 . C ONFIDENTIAL I NFORMATION 3 A. P ERSONAL U SE 3 B. R ELEASE OF C LIENT I NFORMATION 3 3 . C ONFLICTS OF I NTEREST 4 A-G. H OW TO AVOID POTENTIAL CONFLICTS OF INTEREST 4 4 . O THER BUSINESS A CTIVITIES 5 A. I SSUES REGARDING THE RETENTION OF SUPPLIERS 5 B. G IFTS 5 C. I MPROPER PAYMENTS 6 D. B
